Title: John Quincy Adams to Louisa Catherine Johnson, 6 June 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


        
          Amsterdam 6. June 1797.
        
        “Our difficulties ended”!— Be it so.— But Faith is not one of the articles of which I possess a remarkable store.— I wish you may never have reason to consider as the commencement of difficulties, what you now regard as their termination.
        We shall have the means of conveyance to Lisbon.— Such as will perfectly well suit me; and such as you are willing to take up with.— But I do not like [to have] the vessel sent for us alone.— I submit to the expedient, but cannot [approve it.]
        [You] tell me that you like me the better, the more you know me.— Be but as easily pleased my friend, after marriage, as you are before, and we shall live together as well as can be expected.— But you have put too much gilding upon your prospects: you have promised yourself too much, and I regret already your disappointment.
        I know this so well, that I have always meant to leave you to your choice, until the last moment.— You have made no hesitation— I hope you will have no regret.
        I shall probably soon be released from this Country; and hope shortly to see you. In the mean time I remain ever affectionately yours
        
          A.
        
      